Case: 18-12086    Date Filed: 05/03/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-12086
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:17-cr-60305-FAM-2


UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                     versus

ERICK IRIGOYEN,

                                                           Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                  (May 3, 2019)

Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Erick Irigoyen appeals his conviction and 10-year sentence for conspiring to

possess with intent to distribute 50 grams or more of methamphetamine, in
              Case: 18-12086     Date Filed: 05/03/2019    Page: 2 of 2


violation of 21 U.S.C. § 846. Irigoyen’s appointed counsel, however, maintains

that there are no meritorious issues to raise on appeal and requests permission to

withdraw. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967) (“[I]f counsel finds [the defendant’s] case to be wholly frivolous, after a

conscientious examination of it, he should so advise the court and request

permission to withdraw.”). In support of his motion to withdraw, appointed

counsel filed an Anders brief “referring to anything in the record that might

arguably support the appeal.” Id. On September 27, 2018, this Court sent Irigoyen

a copy of counsel’s Anders brief and notified Irigoyen that he had 30 days to

respond to his counsel’s request to withdraw. As of March 18, 2019, we have not

received a response from him.

      We have carefully and thoroughly reviewed the record. We conclude that

there are no “legal points arguable on their merits,” and that any appeal would be

“wholly frivolous.” Id. We therefore AFFIRM Irigoyen’s conviction and

sentence and GRANT counsel’s motion to withdraw.




                                          2